per curiam:
En el pleito Núm. 60-6718 de la Sala de San Juan del Tribunal Superior, sobre daños y perjuicios, motivado por un accidente de automóviles, instado por Alicia Hutchinson vda. de Pedreira contra Luis A. González, Vir-gilio Vilomar Pacheco, Martorani Motors, Inc. y Commercial Insurance Co., se dictó sentencia concediendo a la de-mandante $12,000.00 por los “sufrimientos físicos y mentales, la limitación en su capacidad para trabajar y pérdidas en sus ingresos como maestra de piano.” Por gastos médicos y de hospital le concedieron $1,495.25 que en el recurso R-62-134, traído por los demandados, fueron rebajados a $1,345.75, por sentencia de esta misma fecha.
La demandante recurrió de la sentencia respecto a esa *304cuantía de daños y ante nos sostiene que el tribunal de instan-cia cometió error en la determinación y computación de los distintos elementos de daños y al fijarlos en una suma muy pequeña y que se debe modificar a los efectos de señalarlos en alguna cantidad comprendida entre $110,800 y 121,968.00.
Aparentemente los demandados recurridos, en este recurso descansan en los fundamentos de oposición que expusieron al oponerse a la expedición del auto y que, en parte, son los siguientes:
“La parte recurrente no alega que se haya cometido abuso de discreción alguno y su recurso aparece estar basado únicamente en las manifestaciones del propio Juez Sentenciador al resolver la moción de la demandada sobre Conclusiones de Hechos Adi-cionales, en la que dice el propio Juez Sentenciador que ha sido altamente conservador. El hecho de que un juez estime que ha sido altamente conservador o liberal no es razón ni motivo alguno para imputar error en la concesión de daños. Las cuantías con-cedidas no son solamente suficiente sino que son excesivas y el recurso es obviamente frívolo y carece de méritos.
“En relación con el error sobre la partida concedida por lucro cesante por pérdida de su habilidad para dar clases de piano, sos-tenemos que esta partida es no solamente excesiva sino que totalmente improcedente por los motivos que se exponen en de-talles en el recurso radicado por los demandados en el Recurso número 62-134 y por la presente se une y se hace formar parte de esta Moción de Desestimación la discusión del error número Uno del Recurso número 62-134. En dicho error se alega especí-ficamente que de la propia declaración de la demandante, o sea, de sus planillas de contribución sobre ingresos, así como de sus planillas de seguro social, aparece claramente que la deman-dante no tuvo pérdida de ingreso alguno, que mintió bajo jura-mento y que toda su declaración debe ponerse en tela de juicio por el perjurio cometido.”
Hemos estudiado toda la prueba aportada por las partes y a juicio nuestro el tribunal de instancia hizo una razonable apreciación de los daños. Su estimación, tomadas en cuenta to-das las circunstancias concurrentes, nos parece correcta. No se cometió el error señalado.

*305
La sentencia recurrida que en otra partida fue levemente modificada en el recurso R-62-134, según expusimos, se con-firma.